DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-070954, filed on April 02, 2018.
Status of the Claims
Amendments to claims 1 – 3, 4 – 5, 7 and 9 – 10 have been entered.
New claims 11 – 14 have been entered.
Response to Remarks
In view of Applicant’s amendments and remarks, the Examiner withdraws the 112 rejections. 
Applicant amends the claims to include an intrusion detection filter area in which no intrusion detection is performed and contends that While fails to teach said feature.  
In response, the Examiner disagrees and has included the newly added features to the prior art rejection section.  Note that the term filter as used by Applicant is not filter in a traditional sense, e.g. particular arrangement of capacitors and resistors.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claims 11 and 13 as claimed is confusing.  How can a detected target both be in the detection area and also no longer displayed?  Perhaps the intent was to provide an indication when a target is no longer displayed after having detected said target.  However, the claim literally requires the detected target to be in the detection area and then, in response to selecting the detected target, to provide information that the target is no longer displayed.  In other words, the claim language implies that the target is somehow both detected and simultaneously not displayed.  Perhaps the intent is to deselect a target.  Given that the Examiner has to speculate, the metes and bounds of the claim can not be fully ascertained, thus claims 11 and 13 are indefinite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-10, 12 and 14 are rejected under 35 U.S.C. 103 as being obvious over White (US 20080169963) in view of Yomo (US 2016/0377702).
As to claims 1, 10, 12 and 14, White teaches an intrusion detection system (Abstract “object-of-interest detected by the radar system”), comprising: 
a camera that captures a monitoring area (Fig. 3 item 316), and generates image data (Fig. 5 item 506); 
a millimeter-wave radar that scans a scanning area included in the monitoring area, and generates millimeter-wave data (Para. 40 “the panoramic view portion 504 include dashed lines representing scanning profiles for the radar sensor 300.); and 
an information processing server that is connected to the camera and the millimeter-wave radar, and acquires the image data and the millimeter-wave data (Para. 22-23 Fig. 2 item 200.  The base unit acquires both radar and camera image data), wherein the information processing server: 
synchronizes the image data and the millimeter-wave data such that a difference between a timing at which the image data is generated and a timing at which the millimeter-wave data is generated is equal to or smaller than a certain value (Para. 23 “The GUI also displays a panoramic image view from the camera of a radar sensor, simultaneously with one or more respective radar scan lines to assist a user in configuring the scanning profile in view of the surrounding terrain.”  See also Para. 39 “The screen shot 500 includes a map view portion 502, a panoramic view portion 504, a camera view portion 506, a control interface portion 508, and a target tracking log display portion 510.”); 
determines based on the millimeter-wave data whether (Para. 39 “red radar blips or symbol”); and 
associates the image data and the millimeter-wave data which have been synchronized, with each other (Para. 28 “if a target-of-interest has been detected by the radar sensor by processing the radar return information, the camera may be used to provide images of the target to the base unit 200.”), and generates a monitoring screen that indicates a determination result of whether there is the object intruding into the detection area (Para. 39 “The map portion 502 may also include a graphical representation (e.g., red radar blips or symbol) of detected targets located within the coverage area of the radar sensor.”  See also Fig. 5 item 502 noting the symbol or item 510 log history).
the scanning area, which is included in the monitoring area captured by the camera and scanned by the millimeter radar, includes an intrusion detection filter area in which no intrusion detection is performed, the intrusion detection filter area being different than the detection area which is included in the scanning area (Para. 42 “Also, the control interface portion 508 includes adjustment controls for the GUI display, including selecting the background image/map, and zoom in/out control of the map display. Additionally, the control interface portion 508 includes controls for configuring the log file settings so that log records from the radar sensors can be stored for later analysis of an intrusion. Another control operation may be the ability for the user to mask detection areas of each sensor on the map view portion 502 with a line-draw-fill tool such that some area(s) within the radar sensors' range will be configured as non-detect areas. Similarly, as discussed above, the user can use a line-draw tool to draw on the panoramic image view 504 to define the radar sensors' scan profile.” Note that this citation also meets the scope of the features of claims 12 and 14.).  
White teaches “The GUI also displays a panoramic image view from the camera of a radar sensor, simultaneously with one or more respective radar scan lines to assist a user in configuring the scanning profile in view of the surrounding terrain.  (Para. 23).” Although one of ordinary skill would rightfully assume that the image data and radar data are synchronized, White does not explicitly refer to synchronization.  
The field of endeavor is the design and/or engineering including software engineering of screen/display units.  
In the same field of endeavor, Yomo teaches “when calculating the displacement amount of the moving radar 200_1, the processor 104 synchronizes the operation start timing of the camera 103 and radar 200 and acquires a time stamp for each timing of the camera image acquisition and for each timing of the radar detection (Para. 73).”
It would have been obvious to a person having ordinary skill in the art at the time of filing to synchronize the images of the radar and camera so that the imagery received from each correspond to the same scene at the same time because the scene can change, e.g. targets moving in and out of the scene.  Moreover, White at Para. 23 requires simultaneously capturing information form the radar and camera to assist the user in configuring a scanning profile.  Thus, White would necessarily require or at least benefit from synchronization so that the radar lines match up with objects in the camera image thereby improving the scanning profile.  By definition, synchronization is the operation or activity of simultaneous performance thus implying a timing at which the millimeter-wave data is generated is equal to or smaller than a certain value.
As to claim 6, White in view of Yomo teaches the intrusion detection system according to claim 1, wherein: the monitoring screen displays information indicating the object intruding into the detection area and information indicating an object not intruding into the detection area with different display aspects (White: Fig. 5 the “blip” Presumably the blip is not there if the target is not there.).
As to claim 7, White in view of Yomo teaches the intrusion detection system according to claim 1, wherein: the monitoring screen indicates information indicating an object that has intruded into the detection area, in accordance with reliability of the object intruding into the detection area (White: Para. 42 “such that some area(s) within the radar sensors' range will be configured as non-detect areas.”).
As to claim 8, White in view of Yomo teaches the intrusion detection system according to claim 1, wherein: alarm information is displayed on the monitoring screen in a case where there is the object intruding into the detection area (White: Para. 39 “blips” would be an individual indication of a target thus meeting the scope of an alarm).
As to claim 9, White in view of Yomo teaches the intrusion detection system according to claim 1, wherein: the screen generator converts the millimeter-wave data corresponding to the scanning area such that the millimeter-wave data corresponds to the monitoring area (Fig. 5 item 502).
Claim 2-4 are rejected under 35 U.S.C. 103 as being obvious over White in view of Yomo in further view of Kang (US 4,243,988).
As to claim 2, White in view of Yomo teaches the intrusion detection system according to claim 1, comprising a data accumulator that accumulates the image data and the millimeter-wave data which have been synchronized by the data synchronizer (White: Para. 25 “The memory 206 may be one or more computer readable mediums, such as RAM, ROM, magnetic hard disk, optical disc, etc., that stores one or more software module(s) that control the processor 202 to perform its various operations. The memory 206 may further store radar return data such as terrain and target information, camera image data, map data, control data such as the scanning profiles, target detection history, and other information.”), wherein the determiner determines whether or not there is the object intruding into the detection area by using the millimeter-wave data accumulated in the data accumulator (Id.), and 
the screen generator generates the monitoring screen by using the image data and the millimeter-wave data accumulated in the data accumulator (White: Fig. 5).
Although modern computers have general purpose registers, White does not specify whether memory is main memory or memory including registers/accumulators.  Accumulators are faster than main memory and are used to store the result of multiple operations.  
In the same field endeavor, Kang teaches “The universal shift register acts as an accumulator and is required for the present embodiment wherein the invention is used in a radar system having an antenna beam which scans to and from through a field of interest. (9:10-20)”
In view of the teachings of Kang, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify if not already the memory in White in view of Yomo to include registers/accumulators to improve processing speed of calculations related to radar signal processing thereby allowing for more data to be calculated more quickly.  
As to Claim 3, White in view of Yomo and Kang teaches the intrusion detection system according to claim 2, wherein: the data accumulator accumulates history information indicating a history of an object that has previously intruded into the detection area (Para. 25 of White as cited in claim 3.).
As to claim 4, White in view of Yomo and Kang teaches the intrusion detection system according to claim 3, wherein: the screen generator generates log information in which the object intruding into the detection area is displayed in time series, based on the history information (White: Para. 41 “The target tracking portion 510 provides information as to the location of detected targets and their associated detection times.”  See also Para. 39 “target tracking log portion 510” Fig. 5) .
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over White in view of Yomo in further view of Ozaki (US 2008/00244607)
As to claim 5, White in view of Yomo teaches the intrusion detection system according to claim 1, wherein: the screen generator generates, in a diagram of an area including the monitoring area when viewed from above, a zenith diagram that indicates information indicating the determination result (Fig. 5 item 502).
Although White’s item 502 in Fig. 5 is comparable to item V2 in Applicants figures 5, 7 and 9, White does not recite verbatim “zenith diagram” or its analogous term “plan view.” 
In the same field of endeavor, Ozaki teaches “The viewpoint conversion device 28 converts images acquired by the image input device 14 into a plan view image, by planar projection, or mapping onto a cup-shaped model or the like, using a technique described in Japanese Patent Application Publications No. 10-211849 and 2003-274394 (JP-A-10-211849, JP-A-2003-274394), for example, to prepare for visual image composition. If a three-dimensional object is detected to be present at a position where the laser radars 16a to 16d are emitting a laser beam, the correction angle for the depression angle calculated by the depression angle correction calculation device 22 is reduced before a conversion into a plan view image (Para. 37).”
In view of the teachings of Ozaki, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the display 502 in White to a plan view in order to show the positional relationship between the radar and a target thereby allowing for the user to more readily make a visual determination regarding the distance and/or direction from the radar sensor to a target.  
 Claims 11 and 13 are rejected under 35 U.S.C. 103 as being obvious over White in view of Yomo in further view of Quellec (US 2015/0123839) and Ohki (US 2010/0238107).
As to claims 11 and 13 and as best understood, White in view of Yomo does not teach intrusion detection system according to claims 1 and 10, wherein the information processing server receives, by a predetermined operation, a selection of a detected target in the detection area, and in response to the selection of the detected target, information indicating the detection target is no longer displayed on the monitoring screen.
In the same field of endeavor, Quellec teaches “So as not to overload the image presented, the operator can deselect the display of certain target radars. Accordingly, the viewing device 11 can possess means of control of the display of the graphical representations of the detected target radars. The operator can thus restrict the display to just the detected target radars of interest to him.”
In view of the teachings of Quellec, it would have been obvious to modify the teachings of White in view of Yomo to include an option to deselect certain targets in order to no overload the image being presented thus making the image more user friendly.   
White in view of Yomo and Quellec is silent regarding information indicating whether the target is displayed.  In order for the user to select/deselect a target in Quellec, one would presume there would be some kind of indication but Quellec doesn’t expressly say so another reference is required.
In the same field of endeavor concerning displays, Ohki teaches “an information processing apparatus including a display panel for displaying at least one object in a selected state or in unselected state (Para. 7).”
In view of the teachings of Ohki, it would have been obvious to include information indicating which targets are selected or not selected in order for the user to more readily keep track of the status of said targets thus improving organization and efficiency.  

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /MICHAEL W JUSTICE/ Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648